OFFICIAL NOTICE FROM COURT OF CRIMPWAL APPEALS OF TEXAS



              STATE OF TEXAS '^-•W^,.^
                                        jjL* ,. |§g§i|$^ 0.
              PENALTY FOR ^ ^;   g ' ~
              PRIVATE USE #i >                                ZIP 78701
                                                              02 W
                                                                          $ 000.275
                                                              0001401623 JUN    17. 2015
                                                                                       I "
 6/10/2015
 PROPER, JOEY SHANE                                                       WR-35,475-18
 On this day, the original applicatioh'«fqrwrit.of rpandamus has been received and
 presented to the Court.
                                     *s*a&&'                     Abel Acosta, Clerk

                             JOEY SHANE PROPER


                                                                               UT.F


                                                 ATO
                            NOT IN DALLAS COUNTY JAI
ME6H3B 75202